Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 8/24/2021 has been entered.  
Claims 1-4, 6-16, 34-41, 53-54 and 57-58 are pending.  
Claims 5, 17-33, 42-52, 55-56 and 59-64 are cancelled.  
Claims 4 and 6 are objected to.  
Claims 1-3, 7-16, 34-41, 53-54 and 57-58 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 34, 53 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Pub. No.: US 20060034247 A1) in view of Mamillapalli et al. (Pub. No.: US 20050111452 A1) and Heo et al. (Pub. No.: US 20110310986 A1), hereafter respectively referred to as Gu, Mamillapalli, and Heo.  
In regard to Claim 1, Gu teaches A method for wireless communication performed by a user equipment (UE) (station, Para. 2), comprising: receiving a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receiving a single uplink grant that scheduled a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches transmitting the uplink channel to the base station (uplink from the station to the AP, Para. 2), the uplink channel including all of the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH).  
Heo a physical uplink shared channel (PUSCH) (a minimum number of HARQ ACK/NACK bits to be encoded within a PUSCH subframe, Para. 17.  Identifying a first number of allocated symbols for HARQ ACK/NACK transmission within a PUSCH subframe, Para. 45, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heo with the teachings of Gu in view of Mamillapalli since Heo provides a technique for utilizing a PUSCH for conveying acknowledgement information, which can be introduced into the system of Gu in view of Mamillapalli to ensure sufficient wireless resources are utilized in conveying a bitmap of a BlockACK message.  


In regard to Claim 34, Gu teaches A method for wireless communication performed by a base station (access point (AP), Para. 2), comprising: transmitting a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches transmitting, to the UE, a single uplink grant that schedules a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating of a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receiving the uplink channel from the UE including all of the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each downlink transmission received by the UE, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are 
Gu fails to teach a physical uplink shared channel (PUSCH).  
Heo a physical uplink shared channel (PUSCH) (a minimum number of HARQ ACK/NACK bits to be encoded within a PUSCH subframe, Para. 17.  Identifying a first number of allocated symbols for HARQ ACK/NACK transmission within a PUSCH subframe, Para. 45, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heo with the teachings of Gu in view of Mamillapalli since Heo provides a technique for utilizing a PUSCH for conveying acknowledgement information, which can be introduced into the system of Gu in view of Mamillapalli to ensure sufficient wireless resources are utilized in conveying a bitmap of a BlockACK message.  


In regard to Claim 53, Gu teaches A user equipment (UE) (station, Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a plurality of downlink transmissions from a base station (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches receive a single uplink grant that schedules a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than or equal to the number of received downlink transmissions in the plurality of downlink transmissions (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches transmit the uplink channel to the base station (uplink from the station to the AP, Para. 2) including all of the feedback information(BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each received downlink transmission of the plurality of downlink transmissions, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of received downlink transmissions in the plurality of downlink transmissions, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.  
 (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH).  
Heo a physical uplink shared channel (PUSCH) (a minimum number of HARQ ACK/NACK bits to be encoded within a PUSCH subframe, Para. 17.  Identifying a first number of allocated symbols for HARQ ACK/NACK transmission within a PUSCH subframe, Para. 45, FIG. 3).  



In regard to Claim 57, Gu teaches A base station (access point (AP), Para. 2) comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: transmit a plurality of downlink transmissions to a user equipment (UE) (the downlink from the AP to the station for data and control signals, Para. 2, 12).  
Gu teaches transmit, to the UE, a single uplink grant that schedules a uplink channel to be transmitted by the UE to the base station (To request an acknowledgement of an outstanding data packet, the sender transmits a BlockAckRequest message to the receiver, Para. 13, FIG. 7), the uplink grant comprising a field indicating of a number of downlink transmissions in a set of downlink transmissions for which the UE is to transmit feedback information in the uplink channel (The block size field 1102 (B3-B8) indicates how many packets are to be acknowledged in the BlockACK message, Para. 78, FIGS. 7, 11), the number of downlink transmissions for which the UE is to transmit feedback information in the (The block size field is six bits long, because the largest block size supported in mode 2 is 64 packets, Para. 78, FIGS. 7, 11).  
Gu teaches receive the uplink channel from the UE including all of the feedback information (BlockACK message 800 shown in FIG. 8, Para. 56), the feedback information including: a first indication, for each downlink transmission received by the UE, of whether the downlink transmission was successfully received or unsuccessfully received (Each bit of the sequence number bitmap field indicates whether a particular packet has been received successfully or incorrectly. The relative position of the bit represents the sequence number.  Para. 79, FIG. 12).  
Gu fails to teach, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE, a second indication, for each of one or more missed downlink transmissions of the set of downlink transmissions, that the downlink transmission was not received.
Mamillapalli teaches, based on the number of downlink transmissions for which the UE is to transmit feedback information in the uplink channel being greater than the number of downlink transmissions received by the UE (as determined in process block 308, if there are missing messages (e.g., a gap in the sequence numbers indicated as received in a data structure or identified via another mechanism), then in process block 310, these missing messages are requested, Para. 58, FIG. 3), a second indication, for each of one or more missed downlink transmissions of the  (request for missing messages message 440 includes an indication 443 of the missing or requested messages (e.g., one or more sequence numbers, a list, a bitmap), Para. 55, FIG. 4C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mamillapalli with the teachings of Gu since Mamillapalli provides a technique for requesting missing messages, which can be introduced into the system of Gu to ensure packets that are not clearly detected at all are considered unsuccessfully received and appropriately reported to a packet sender.  
Gu fails to teach a physical uplink shared channel (PUSCH).  
Heo a physical uplink shared channel (PUSCH) (a minimum number of HARQ ACK/NACK bits to be encoded within a PUSCH subframe, Para. 17.  Identifying a first number of allocated symbols for HARQ ACK/NACK transmission within a PUSCH subframe, Para. 45, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heo with the teachings of Gu in view of Mamillapalli since Heo provides a technique for utilizing a PUSCH for conveying acknowledgement information, which can be introduced into the system of Gu in view of Mamillapalli to ensure sufficient wireless resources are utilized in conveying a bitmap of a BlockACK message.  


Claims 2 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Heo, and further in view of Yang et al. (Pub. No.: US 20130223299 A1), hereafter referred to as Yang.  
In regard to Claim 2, as presented in the rejection of Claim 1, Gu in view of Mamillapalli and Heo teaches downlink transmissions.  
Gu fails to teach the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant.  
Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Heo since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli and Heo to permit efficient network control through the benefits of DAI.  

In regard to Claim 35, as presented in the rejection of Claim 34, Gu in view of Mamillapalli and Heo teaches downlink transmissions.  

Yang teaches the indication of the number of downlink transmissions for which the UE is to transmit feedback information in the PUSCH is indicated in a downlink assignment index (DAI) transmitted in the uplink grant (piggyback information may include a UL-DAI.  UL-DAI may indicate the number of subframes, Para. 206.  The UL grant includes a UL-DAI, Para. 214, FIG. 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Gu in view of Mamillapalli and Heo since Yang provides a technique for conveying control information through a DAI, which can be introduced into the system of Gu in view of Mamillapalli and Heo to permit efficient network control through the benefits of DAI.  


Claims 3 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mamillapalli, Heo, and further in view of Taffin et al. (Pub. No.: US 20060179387 A1), hereafter referred to as Taffin.  
In regard to Claim 3, as presented in the rejection of Claim 1, Gu in view of Mamillapalli and Heo teaches feedback information.  
Gu fails to teach the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information.  
(rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Gu in view of Mamillapalli and Heo since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Gu in view of Mamillapalli and Heo to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 36, as presented in the rejection of Claim 34, Gu in view of Mamillapalli and Heo teaches feedback information.  
Gu fails to teach the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information.  
Taffin teaches the PUSCH further includes uplink data and wherein the uplink data is rate-matched around the feedback information (rate matching algorithm for HSUPA (also called Enhanced Uplink), Para. 85.  Each CQI returned by the terminal there corresponds a preferred set of rate-matching parameters, Para. 101).  
.  


Claims 7, 37, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No.: US 20130223299 A1) in view of Kim et al. (Pub. No.: US 20110128942 A1), hereafter respectively referred to as Yang and Kim.  
In regard to Claim 7, Yang teaches A method for wireless communication performed by a user equipment (UE) comprising: receiving one or more first downlink transmissions from a base station (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receiving an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the  (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches receiving at least a second downlink transmission from the base station after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmitting the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission to the base station (in the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  Therefore, an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach the transmission comprising, based on the uplink feedback resources not including resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources.  
	Kim teaches the transmission (ACKs/NACKs, Para. 128, FIG. 21) comprising, based on the uplink feedback resources not including resources for feedback (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, Para. 128, FIG. 21), puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources (the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


In regard to Claim 37, Yang teaches A method for wireless communication performed by a base station, comprising: transmitting one or more first downlink transmissions to a user equipment (UE) (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmitting, to the UE, an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for  (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches transmitting, to the UE, at least a second downlink transmission after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
	Yang teaches receiving the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission from the UE (in the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  Therefore, an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach identifying the feedback information for the first downlink transmission and the second downlink transmission, the identifying comprising, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying 
Kim teaches identifying the feedback information for the first downlink transmission and the second downlink transmission (ACKs/NACKs, Para. 128, FIG. 21), the identifying comprising, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, Para. 128, FIG. 21), identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback information associated with the second downlink transmission in the punctured resources (the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


In regard to Claim 54, Yang teaches A user equipment (UE), comprising: a processor; memory in electronic communication with the processor (UE 50 in FIG. 19); (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receive an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with the one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches receive at least a second downlink transmission from the base station after receiving the one or more first downlink transmissions and after receiving the uplink grant (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmit the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink  (in the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  Therefore, an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach the transmission comprising, based on the uplink feedback resources not including resources for feedback information associated with the second downlink transmission, puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources.  
Kim teaches the transmission (ACKs/NACKs, Para. 128, FIG. 21) comprising, based on the uplink feedback resources not including resources for feedback information associated with the second downlink transmission (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, Para. 128, FIG. 21), puncturing resources for uplink data in the uplink transmission and transmitting the feedback information associated with the second downlink transmission in the punctured resources (the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


In regard to Claim 58, Yang teaches A base station, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: transmit one or more first downlink transmissions to a user equipment (UE) (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #1, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches transmit, to the UE, an uplink grant (the UE receives a UL grant, Para. 214, FIG. 10) for an uplink transmission to be transmitted by the UE to the base station (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the uplink grant comprising an indication of uplink feedback resources for transmission of feedback information associated with the one or more first downlink transmissions (The UL grant includes a resource allocation for the PUSCH, Para. 214, FIG. 10), the feedback information including an indication, for each received downlink transmission of the one or more first downlink transmissions, whether the downlink transmission was successfully received or unsuccessfully received (The UE determines an ACK/NACK state, Para. 215, FIG. 10.  In the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10).  
Yang teaches transmit, to the UE, at least a second downlink transmission after receiving the one or more first downlink transmissions and after receiving the uplink  (In a 1st serving cell, a UE detects respective PDCCHs in the DL subframe #2, and receives respective DL transport blocks through corresponding PDSCHs, Para. 212, FIG. 10).  
Yang teaches receive the uplink transmission including the feedback information associated with the one or more first downlink transmissions and the second downlink transmission from the UE (in the 1st serving cell, a response for 1st and 2nd PDSCHs is ACK and a response for a 3rd PDSCH is NACK, Para. 216, FIG. 10.  Therefore, an ACK/NACK response for the 1st serving cell is (ACK, ACK, NACK), Para. 217, FIG. 10).  
Yang fails to teach identify the feedback information for the first downlink transmission and the second downlink transmission, the identifying comprising, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission, identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback information associated with the second downlink transmission in the punctured resources.  
Kim teaches identify the feedback information for the first downlink transmission and the second downlink transmission (ACKs/NACKs, Para. 128, FIG. 21), the identifying comprising, based on determining that the uplink feedback resources do not include resources for feedback information associated with the second downlink transmission (If the data or the CQIs/PMIs occupy REs available for the ACKs/NACKs, Para. 128, FIG. 21), identifying punctured resources in resources associated with uplink data in the uplink transmission and identifying the feedback  (the data or the CQIs/PMIs are punctured for the ACKs/NACKs, Para. 128, FIG. 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Yang since Kim provides a technique where certain control signals can puncture other types of signals, which can be introduced into the system of Yang to ensure the necessary acknowledgement information is conveyed in place of other signals when the need of such information arises.  


Claims 8-12 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, and further in view of Brown.  
In regard to Claim 8, as presented in the rejection of Claim 7, Yang teaches feedback information.  
Yang fails to teach determining a time difference between receiving the uplink grant and receiving the second downlink transmission; and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference.
 	Brown teaches determining a time difference between receiving the uplink grant and receiving the second downlink transmission; and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference (replica is the subtracted off the total received signal. If the first codeword is decoded correctly, the inter-layer interference affecting the decoding of second codeword is removed and therefore the reliability of the second codeword's symbols is increased compared to that of a conventional receiver, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 9, as presented in the rejection of Claim 7, Yang teaches feedback information.  
Yang fails to teach the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value.
	Brown teaches the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources (the ceil function which gives the smallest integer that is greater than or equal to x.  floor(x), gives the largest integer that is smaller than or equal to x, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 10, as presented in the rejection of Claim 7, Yang teaches an uplink grant.  
Yang fails to teach the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission.  
Brown teaches the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission (The set of uplink of resources for a transport block is therefore specified by the number of DFT-SOFDM symbols, the number of subcarriers, and the layers associated with that transport block. The number of subcarriers may be indicated by the resource allocation scheduling, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 11, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.
	Brown teaches identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (one or more MCS indicators, and an indicator of the number of transport blocks to be transmitted, T, where T takes multiple values such as 1, 2 and/or 3, etc. The number of transport blocks to be transmitted may be signaled by various means such as explicitly or implicitly in a scheduling control message or the uplink grants received by the device, Para. 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 12, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the indication comprises an explicit indication that the uplink feedback resources include resources for feedback information associated with the second downlink transmission or an indication that the feedback information associated with the second downlink transmission is to be rate-matched around by other data of the uplink transmission.  
Brown teaches the indication comprises an explicit indication that the uplink feedback resources include resources for feedback information associated with the second downlink transmission or an indication that the feedback information associated with the second downlink transmission is to be rate-matched around by other data of the uplink transmission (transport block may then be segmented into one or more code block segments, each of which may be attached with another CRC, coded using a channel coder such as turbo code, interleaved and rate-matched to a code rate to fit the available number of resources on the channel, Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 38, as presented in the rejection of Claim 37, Yang teaches feedback information.  
Yang fails to teach the determining comprises; determining a time difference between receiving the uplink grant and receiving the second downlink transmission, and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference.
 	Brown teaches determining comprises; determining a time difference between receiving the uplink grant and receiving the second downlink transmission, and determining whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission based at least in part on the time difference (replica is the subtracted off the total received signal. If the first codeword is decoded correctly, the inter-layer interference affecting the decoding of second codeword is removed and therefore the reliability of the second codeword's symbols is increased compared to that of a conventional receiver, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 39, as presented in the rejection of Claim 37, Yang teaches feedback information.  
Yang fails to teach the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the second downlink transmission when the time difference is at or above the threshold value.
	Brown teaches the uplink feedback resources are determined to include resources for feedback information associated with the second downlink transmission when the time difference is below a threshold value and the uplink feedback resources are determined not to include resources for feedback information associated with the (the ceil function which gives the smallest integer that is greater than or equal to x.  floor(x), gives the largest integer that is smaller than or equal to x, Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 40, as presented in the rejection of Claim 37, Yang teaches an uplink grant.  
Yang fails to teach the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission.  
Brown teaches the time difference corresponds to a difference in one or more of a number of subframes, a number of slots, a number of symbols, a number of mini-slots, or an absolute time between receiving the uplink grant and receiving the second downlink transmission (The set of uplink of resources for a transport block is therefore specified by the number of DFT-SOFDM symbols, the number of subcarriers, and the layers associated with that transport block. The number of subcarriers may be indicated by the resource allocation scheduling, Para. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of Yang since Brown provides a technique for control information based on scheduling information transmitted from a base station and control allocation parameters transmitted for a base station (see Brown, Para. 13), which can be introduced into the system of Yang to ensure sufficient information is exchanged for effectively managing wireless connections for dynamic communication requirements.  

In regard to Claim 41, as presented in the rejection of Claim 37, Yang teaches a method.  
Yang fails to teach a downlink grant for the second downlink transmission includes an indication of whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.
	Brown teaches a downlink grant for the second downlink transmission includes an indication of whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (one or more MCS indicators, and an indicator of the number of transport blocks to be transmitted, T, where T takes multiple values such as 1, 2 and/or 3, etc. The number of transport blocks to be transmitted may be signaled by various means such as explicitly or implicitly in a scheduling control message or the uplink grants received by the device, Para. 53).  
.  


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, and further in view of Taffin.  
In regard to Claim 13, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the determining whether a time difference between receiving the uplink grant and receiving the second downlink transmission exceeds a threshold value, and identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission.  
	Taffin teaches the determining whether a time difference between receiving the uplink grant and receiving the second downlink transmission exceeds a threshold value, and identifying an indication in a downlink grant associated with the second downlink transmission that indicates whether the uplink feedback resources include resources for feedback information associated with the second downlink transmission (With each value of CQI is associated a data shaping format, comprising a modulation scheme, a number of spreading codes that can be received simultaneously by the terminal in a TTI, the size of the information block. The base station can derive from information received from a terminal the number of bits to be sent over the air interface parameter (NDATA), Para. 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Yang to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 14, as presented in the rejection of Claim 7, Yang teaches a method.  
Yang fails to teach the uplink grant comprises an explicit indication of a number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission.
	Taffin teaches the uplink grant comprises an explicit indication of a number of downlink transmissions for which the UE is to transmit feedback information during the uplink transmission (a shaping request based on an estimate of the signal-to-interference ratio of the downlink, called CQI ("Channel Quality Indicator"), is periodically returned to the base station by the terminal, Para. 14).


In regard to Claim 15, as presented in the rejection of Claim 7, Yang teaches a method.  
 	Yang fails to teach receiving, prior to receiving the one or more first downlink transmissions, a downlink grant associated with the one or more first downlink transmissions, the downlink grant comprising an indication of shared channel uplink resources for transmission of feedback information associated with the one or more first downlink transmissions, and wherein transmitting the uplink transmission comprises transmitting the feedback information using the shared channel uplink resources based at least in part on the indication in the downlink grant.  
	Taffin teaches receiving, prior to receiving the one or more first downlink transmissions, a downlink grant associated with the one or more first downlink transmissions, the downlink grant comprising an indication of shared channel uplink resources for transmission of feedback information associated with the one or more first downlink transmissions, and wherein transmitting the uplink transmission comprises transmitting the feedback information using the shared channel uplink resources based at least in part on the indication in the downlink grant (At each TTI, these resources are distributed among various users for which data are to be transmitted. To do this, an allocation of resources is performed by the MAC-hs sublayer of the base station considered, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Yang to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  

In regard to Claim 16, as presented in the rejection of Claim 7, Yang teaches a method.  
 	Yang fails to teach identifying first uplink control information (UCI) associated with a first wireless service and second UCI associated with a second wireless service, wherein the first UCI and the second UCI to be transmitted to the base station in the uplink transmission, and wherein the first UCI has a first performance reliability parameter and the second UCI has a second performance reliability parameter that is different than the first performance reliability parameter; formatting the first UCI in accordance with the first performance reliability parameter and the second UCI in accordance with the second performance reliability parameter; and multiplexing the formatted first UCI and the formatted second UCI into the uplink transmission.  
Taffin teaches identifying first uplink control information (UCI) associated with a first wireless service and second UCI associated with a second wireless service, (interface to the radio frequency part is provided by block 42 which can be used for transmitting to, and receiving from the radio frequency power module 44. For the base station example, the block 42 could also handle the multiplexing and demultiplexing of multi-user baseband data, Para. 144).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taffin with the teachings of Yang since Taffin provides a technique where rate matching parameters are dynamically configured so as to optimize retransmission gain (see Taffin, Para. 25), which can be introduced into the system of Yang to ensure wireless communications efficiently utilize wireless resources as required by changing network conditions.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.  Page 18 of the Remarks presents the argument that A Block Ack Request message is not an uplink grant.  This argument is not persuasive.  A BlockAckRequest message of Gu is utilized by an AP to cause a station to perform a transmission that occupies wireless resources for transmission of a BlockACK message, and as a result, a BlockAckRequest message of Gu is substantively the same as a single uplink grant of Claim 1.  

Page 18 of the Remarks presents the argument that A person having ordinary skill in the art would appreciate that an uplink grant is a specific term used to describe a downlink message from a base station that schedules an uplink message from a UE by providing a grant of uplink resources.  This argument is not persuasive.  A BlockAckRequest message of Gu is a downlink message from an AP (base station) that causes a transmission (schedules) of a BlockACK message (uplink message) from a station (UE) that requires occupancy of wireless resources for (providing a grant of uplink resources).  

Page 18 of the Remarks presents the argument that Additionally, although Applicant does not concede the rejections, Applicant has amended independent claim 1 for clarity to specifically recite "receiving a single uplink grant that schedules a physical uplink shared channel (PUSCH) to be transmitted by the UE to the base station…”.  This argument is not persuasive.  The limitations introduced by amendment that are not taught by Gu and Mamillapalli, are taught by Heo et al. (Pub. No.: US 20110310986 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Joshua Smith  
/J.S./  
10-22-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477